Citation Nr: 0821154	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-40 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1962 to 
September 1966.  He entered the reserves in 1975 and served 
until 1997.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of a November 2004 rating decision issued by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The rating decision, in part, denied the 
veteran's claims for entitlement to service connection for 
left ear hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when: the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. §  5103A(d) (West 2002).  
The evidence of a link between the current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

Current bilateral hearing loss was documented on a an 
examination for VA in September 2004.  The examiner provided 
no opinion as to the relationship between the current hearing 
loss and service.  The first evidence of left ear hearing 
loss appears on the veteran's examination for separation from 
active service in September 1966, when thresholds on the 
left, when converted to International Standard Organization 
units ws in excess of 20 decibels at 3000 Hertz.  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (holding that hearing 
thresholds greater than 20 decibels are indicative of some 
hearing loss).  Hearing loss disability as defined by VA was 
not documented in the left ear until an examination for 
entance into reserve service in December 1974.  It was 
documented in the right ear on an examination for reserve 
service in January 1988.

At the July 1984 examination, the veteran reported that the 
hearing loss was caused by an acoustical trauma, later 
identified as an industrial sandblasting accident, that 
occurred approximately ten (10) years earlier. In September 
2003, the veteran again referenced the accident and stated 
that it occurred 35 years prior.  No other details about this 
accident appear in the record.

The veteran has reported experiencing progressive left ear 
hearing problems after entering the reserves as a result of 
military firearms training and the operation of machinery.  
He is competent to report in-service noise exposure and a 
continuity of symptomatology.  Buchanon v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet.App. 
370 (2002). 

The veteran was evaluated at the Hampton VAMC in September 
2003 and his hearing loss was diagnosed with moderate 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  

At the July 2004 examination the veteran reported that the 
hearing loss was not due to injury, but occurred as left ear 
hearing loss that was first detected in the late 1970's.  The 
veteran has reported significant exposure to noise from 
gunfire.

The veteran's periods of active duty for training and 
inactive duty training have not been verified.  The veteran 
could receive service connection for disability from injury, 
including acoustic trauma, incurred during those periods.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should take the necessary steps to 
verify the veteran's periods of active 
duty for training, and inactive duty 
training.

2.  The veteran should be afforded an 
audiology examination in order to 
determine whether his current hearing 
disability is related to qualifying 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination 
(including a copy of this remand).  After 
the completion of the examination and 
review of the record, the examiner should 
provide an opinion as to whether it is as 
likely as not (50 percent probability or 
more) that current hearing loss 
disability is the result of noise 
exposure in service, had its onset during 
active service.  The examiner should 
provide a rationale for the opinion.

The examiner is advised that the silence 
or absence of service medical records 
cannot serve as the sole basis for 
providing an opinion against the claim, 
and that the veteran's reports must be 
considered.  Dalton v. Nicholson, 21 Vet 
App 23 (2007).  

3.  If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

	
_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

